 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT TACOMA

 4
     PAYTON S.,                                       CASE NO. C18-5853 BHS
 5
                             Plaintiff,               ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION AND
 6
                                                      REMANDING CASE FOR AWARD
     COMMISSIONER OF SOCIAL                           OF BENEFITS
 7
     SECURITY,
 8                           Defendant.
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 14. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   The decision of the ALJ is REVERSED and the matter is REMANDED

16                 for an award of benefits; and

17           (3)   The Clerk shall enter JUDGMENT and close this case.

18           Dated this 5th day of December, 2019.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
